DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

	Claim Status
Claims 1-4 and 14 have been amended; support for claims 1 is found on page 15 of the instant specification; support for claims 2-4 is found in original claim 25, and the amendment to claim 14 was to overcome the 112B rejection and support is found in the original claim.
Claims 5-6, 8, 10, 12, 15, 20, 23, 25-45, 47 and 49-56 have been cancelled.
Claims 1-4, 7, 9, 11, 14, 16-19, 21-22, 24, 46 and 48 are currently pending and have been examined on the merits in this office action.


Claim Objections
The claim objections of the previous office action are withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 112
The 35 USC § 112 rejections of the previous office action are withdrawn in view of the amendments to the claims.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 9, 14, 16, 17, 19, 21, 22, 24, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US 20170179454-hereinafter Natesh) in view of Clement et al. (US 20140272535-hereinafter Clement).

Regarding claim 1, Natesh teaches a lead acid battery comprising a battery separator (70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A);
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]) where the synthetic fibers make up greater than 70 wt.% of the non-woven fiber web (Natesh [0071]), the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous), 
the battery separator has an apparent density of greater than or equal to 40 gsm/mm and less than or equal to 300 gsm/mm (Natesh [0098]), 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

While Natesh teaches that the structure includes synthetic fibers in the non-woven web in an amount between 0 and 80% (encompassing the claimed range) and further teaches that the synthetic fibers may be polyethylene (a material used as the fibrilized fibers in the present specification), Natesh does not specifically provide that these fibers are fibrilized. Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers wherein the fibrillated fibers make up less than or equal to 50 wt% of the non-woven fiber web. 

Clement discloses of a battery separator used in lead-acid batteries that contains a plurality of different fibers. Clement teaches that the non-woven fiber web can comprise of a variety of other materials such as fibrillated fibers (Clement [0046]). Clement teaches these fibers are obvious variants of each other as the separator can be made of many different fibers. A skilled artisan could envision the addition of fibrillated fibers in the non-woven fiber web.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the synthetic fibers taught by Natesh by using fibrillated fibers as taught by Clement in the range provided by Natesh. The examiner notes that the use of a known material based upon suitability or 



Regarding claim 2, Natesh teaches a lead acid battery comprising a battery separator (70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A),
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]), 
the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous), 

 the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]), 
the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]),
and the battery separator has a maximum pore size of greater than or equal to 8 microns and less than or equal to 25 microns (Natesh Claim 18; pore size of the battery separator is greater than or equal to 0.2 microns and less than or equal to about 30 microns).
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

While Natesh teaches that the structure includes synthetic fibers in the non-woven web in an amount between 0 and 80% (encompassing the claimed range) and further teaches that the synthetic fibers may be polyethylene (a material used as the fibrilized fibers in the present specification), Natesh does not specifically provide that these fibers are fibrilized. Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers. 

Clement discloses of a battery separator used in lead-acid batteries that contains a plurality of different fibers. Clement teaches that the non-woven fiber web can comprise of a variety of other materials such as fibrillated fibers (Clement [0046]). Clement teaches these fibers are obvious variants of each other as the separator can be made of many different fibers. A skilled artisan could envision the addition of fibrillated fibers in the non-woven fiber web.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the synthetic fibers taught by Natesh by using fibrillated fibers as taught by Clement in the range 

Regarding claim 3, Natesh teaches of a lead acid battery comprising of a battery separator (Natesh 70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A),
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]),
 the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous),
the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]), 
and the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]), and 
the battery separator has a maximum pore size of greater than or equal to 8 microns and less than or equal to 25 microns (Natesh Claim 18; pore size of the battery separator is greater than or equal to 0.2 microns and less than or equal to about 30 microns).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

While Natesh teaches that the structure includes synthetic fibers in the non-woven web in an amount between 0 and 80% (encompassing the claimed range) and further teaches that the synthetic fibers may be polyethylene (a material used as the fibrilized fibers in the present specification), Natesh does not specifically provide that these fibers are fibrilized. Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers. 

Clement discloses of a battery separator used in lead-acid batteries that contains a plurality of different fibers. Clement teaches that the non-woven fiber web can comprise of a variety of other materials such as fibrillated fibers (Clement [0046]). Clement teaches these fibers are obvious variants of each other as the separator can be made of many different fibers. A skilled artisan could envision the addition of fibrillated fibers in the non-woven fiber web.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the synthetic fibers taught by Natesh by using fibrillated fibers as taught by Clement in the range provided by Natesh. The examiner notes that the use of a known material based upon suitability or intended use is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 4, Natesh teaches a lead acid battery comprising a battery separator (70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A),

the synthetic fibers comprise multicomponent fibers (Natesh [0074]), 
the synthetic fibers make up greater than 70 wt. % of the non-woven fiber web (Natesh [0071]),
the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous),
 the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]),
and the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]), and
the battery separator has a maximum pore size of greater than or equal to 8 microns and less than or equal to 25 microns (Natesh Claim 18; pore size of the battery separator is greater than or equal to 0.2 microns and less than or equal to about 30 microns).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

While Natesh teaches that the structure includes synthetic fibers in the non-woven web in an amount between 0 and 80% (encompassing the claimed range) and further teaches that the synthetic fibers may be polyethylene (a material used as the fibrilized fibers in the present specification), Natesh does not specifically provide that these fibers are fibrilized. Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers. 

Clement discloses of a battery separator used in lead-acid batteries that contains a plurality of different fibers. Clement teaches that the non-woven fiber web can comprise of a variety of other materials such as fibrillated fibers (Clement [0046]). Clement teaches these fibers are obvious variants of each other as the separator can be made of many different fibers. A skilled artisan could envision the addition of fibrillated fibers in the non-woven fiber web.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the synthetic fibers taught by Natesh by using fibrillated fibers as taught by Clement in the range provided by Natesh. The examiner notes that the use of a known material based upon suitability or intended use is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 7, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the lead-acid battery is a flooded battery (Natesh [0118]).

Regarding claim 9, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the non-woven fiber web comprises multicomponent fibers (Natesh [0074]).

Regarding claim 14, modified Natesh teaches all of the claim limitations of claim 1. Natesh further teaches wherein the non-woven web can include synthetic fibers such as polyethylene which is a 
Clement discloses of a battery separator used in lead-acid batteries that contains a plurality of different fibers. Clement teaches that the non-woven fiber web can comprise of a variety of other materials such as fibrillated fibers (Clement [0046]). Clement teaches these fibers are obvious variants of each other as the separator can be made of many different fibers.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Natesh’s separator to incorporate the teachings of Clement to include the fibrillated fibers into the non-woven web because separators can be made of a variety of materials and these materials are obvious variants of each other.

Regarding claim 16, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the non-woven fiber web comprises particles (Natesh [0082]).

Regarding claim 17, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein glass fibers make up greater than 10 wt. % and less than 30 wt. % of the non-woven fiber web (Natesh [0066]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 19, modified Natesh teaches all the claim limitations of claim 1. Natesh fails to teach wherein the non-woven fiber web comprises natural fibers.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Natesh’s separator to incorporate the teachings of Clement to include the natural fibers into the non-woven web because separators can be made of a variety of materials and these materials are obvious variants of each other.

Regarding claim 21, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein resin makes up greater than or equal to 0% and less than or equal to 40 wt. % of the non-woven web (Natesh [0080]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator has a thickness of greater than or equal to 0.05 mm and less than or equal to 30 mm (Natesh [0097]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 24, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator has an apparent density of greater than or equal to 40 gsm/mm and less than or equal to 300 gsm/mm (Natesh [0098]).
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 46, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator is embossed, corrugated, and waved (Natesh [0014]).

Regarding claim 48, modified Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator comprises ribs and/or dots (Natesh [0036] battery separator 85 comprising ribs 90; [0092] ribs may be arranges as dots).


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US 20170179454-hereinafter Natesh) in view of Clement et al. (US 20140272535-hereinafter Clement) as applied to claim 1 above, and further in view of Tsukuda et al. (US 20070287062-hereinafter Tsukuda).

Regarding claims 11 and 13, modified Natesh teaches all of the claim limitations of claim 1. Natesh further teaches that creating different layers of the non-woven web by using multiple fibers can 
Tsukuda discloses of a separator for an electrochemical element made with various fibers to achieve low resistance and high reliability within the battery. Tsukuda teaches wherein the non-woven fiber web comprises non-fibrillated fibers (Tsukuda [0028]) such that a low electrical resistance is obtained (Tsukuda [0001]). Natesh further teaches wherein the non-fibrillated synthetic fibers make up greater than or equal to 10 wt. % and less than or equal to 75 wt. % of the non-woven fiber web (Tsukuda [0028]). Tsukuda further teaches that the non-fibrillated fiber is made of polyester (Tsukuda [0025]) which is a good insulator. Tsukuda further teaches that the electrochemical element can be in lead storage batteries (Tsukuda [0012]). 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Tsukuda’s non-fibrillated fibers into Natesh’s non-woven web such that the separator has enhanced insulation properties and to have a separator with low electrical resistance so that the battery can function properly and increase the efficiency of the battery. Furthermore, a skilled artisan can adjust the amount of non-fibrillated fibers to 10-75 wt% as taught by Tsukuda.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US 20170179454-hereinafter Natesh) in view of Clement et al. (US 20140272535-hereinafter Clement) as applied to claim 1 above, and further in view of Menti et al. (US 20100266888-hereinafter Menti).

Regarding claim 18, modified Natesh teaches all of the claim limitations as set forth in claim 1. Natesh fails to teach wherein the synthetic fibers comprise crimped fibers.
Menti discloses of a spacing elements that can be used in separators for batteries and specifically used within lead-acid batteries. Menti teaches the addition of crimped fibers are used to obtain a porous structure with high elasticity characteristics (Menti [0112]) such that the crimping of the fibers will add synergy to the non-woven fabric and also provide the non-woven fabric with an elastic, open and porous structure (Menti [0112]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to replace Natesh’s synthetic fibers with Menti’s crimped fibers such that the elasticity and the open porous structure of Menti’s crimped fibers increase the porosity of Natesh’s separator so that the separator has the enhanced porous structure. Natesh teaches of a high porosity separator therefore the replacing Natesh’s fibers with Menti’s crimped fibers will increase the porosity of the separator.




Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior art because (a) Natesh and Clement fail to teach any particular amount of the fibrillated fiber of the non-woven fiber web, (b) Natesh teaches the mean flow pore size and not the maximum pore side of the battery separator, (c) Tsukuda teaches away from the combination of Tsukuda with Natesh as the density of the separator of Tsukuda is greater than the claimed range and teaches away from a separator having the density as taught by Natesh. 

Regarding argument (b), Natesh teaches the mean flow pore size, however, further claims that the pore size of the battery separator is greater than or equal to 0.2 microns and less than or equal to 30 microns. The rejection has been updated to include the claimed range for the pore size of the battery separator and distinguish it from the mean pore size.
Regarding argument (c), Applicant argues that Tsukuda teaches away from a combination because the density is less than 250 gsm/mm as Tsukuda teaches that densities less than 250 gsm/mm are insufficiently strong for use in electrochemical cells. This argument is not persuasive as the separator of Tsukuda is not replacing the separator of Natesh rather incorporating the non-fibrillated fibers of the separator of Natesh. The density of Natesh is taught to be between 40-300 gsm/mm. Therefore, the addition of the non-fibrillated fibers may have a small impact on the density, however, would not be anticipated to increase or decrease the overall density to a value outside of the claimed range. Again, the argument that Tsukuda is not combinable because Tsukuda teaches a high density separator is not persuasive as the separator as a whole is not being used for the separator of Natesh rather only a portion of the separator of Tsukuda, the non-fibrillizable fibers, are being incorporated within the separator of Natesh. Furthermore, the makeup of the separators of Tsukuda and Natesh are made up of 
Additionally, the rejection has been updated rendering the arguments moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728